IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 00-30059
                                     Summary Calendar
                                  _____________________


       LASH MARINE SERVICE SHIPMANAGEMENT,
       INC., as Agent and Manager for Central Gulf Lines,
       Inc.; CENTRAL GULF LINES, INC.; FOREST
       LINES, INC.,
                                                     Plaintiffs-Appellees,

                                             versus

       GATEWAY TUGS, INC., ET AL.,

                                                           Defendants,

       GATEWAY TUGS, INC.,

                                                           Defendant-Appellant.

           _______________________________________________________

                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                            (USDC No. 98-CV-3013-L)
           _______________________________________________________
                                  August 10, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       The judgment of the district court is affirmed for the following reason. The

evidence in the record is sufficient to support finding that barge 540883 was seaworthy

when the KRISTIE LEIGH took it in tow, that barge 540883 sank as the result of a

collision with the corner of another barge, that the collision took place not less than 83

minutes prior to 0935 hours, which places the collision after 0812 hours, and that the

collision took place after the KRISTIE LEIGH took barge 540883 in tow. The district

court was permitted to find that barge 540883 was in the control of Captain Guidry at the

time of the collision and that such collisions do not ordinarily occur in the absence of

negligence, therefore the district court as fact finder is permitted to infer that the collision

resulted from negligence. This inference is unrebutted by Gateway Tugs and is sufficient

to sustain a finding that barge 540883 sank due to the negligence of Captain Guidry.

The findings of the district court are not clearly erroneous.

AFFIRMED




                                               2